United States Court of Appeals
                                                                    Fifth Circuit
                                                                 F I L E D
                  UNITED STATES COURT OF APPEALS                September 2, 2003

                        For the Fifth Circuit                 Charles R. Fulbruge III
                                                                      Clerk


                              No. 03-30382
                            Summary Calendar



                             JAMES SMITH,

                                                   Plaintiff-Appellant,

                                VERSUS

            CHARLES C. FOTI; C.M. LENSING; BARON KAYLO,

                                                   Defendants-Appellees.



           Appeal from the United States District Court
                for the Middle District of Louisiana
                         USDC No. 03-CV-21-D


Before BARKSDALE, EMILIO M. GARZA, and DENNIS, Circuit Judges.

PER CURIAM:*

      James Smith, Louisiana prisoner # 112969, appeals the district

court’s dismissal of his 42 U.S.C. § 1983 civil rights lawsuit for

failure   to   state    a    claim,     pursuant    to   28    U.S.C.       §

1915(e)(2)(B)(ii).     The district court determined that some of

Smith’s claims were barred by the applicable one-year limitations



  *
     Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.

                                  -1-
period and that Smith had failed to show any causal connection

between his claims and the named defendants.          The magistrate judge

denied Smith’s motion to appeal in forma pauperis (“IFP”) and

certified that the appeal was not taken in good faith under 28

U.S.C. § 1915(a)(3) and FED. R. APP. P. 24(a).        Smith does not argue

that the magistrate judge lacked authority to make such a finding.

Smith has filed a motion for leave to appeal IFP.

     By moving for leave to appeal IFP, Smith is challenging the

magistrate judge’s certification.          Baugh v. Taylor, 117 F.3d 197,

202 (5th Cir. 1997).    Smith has not shown that the district court

erred in certifying that the appeal was not taken in good faith.

Smith   makes   no   argument    that     the   district   court   erred   in

determining that some of his claims were time-barred and that he

failed to show the requisite causal connection between his claims

and the named defendants.       By failing to brief the only pertinent

issues, he has waived them.      Yohey v. Collins, 985 F.2d 222, 224-25

(5th Cir. 1993).

     This appeal is without arguable merit and is frivolous.

Howard v. King, 707 F.2d 215, 220 (5th Cir. 1983).             Smith’s IFP

motion is DENIED and this appeal is DISMISSED.              See 5TH CIR. R.

42.2; Baugh, 117 F.3d at 202 & n.24.

     The dismissal of this appeal counts as one strike for purposes

of 28 U.S.C. § 1915(g).         See Adepegba v. Hammons, 103 F.3d 383,

387-88 (5th Cir. 1996).     Smith is WARNED that if he accumulates

three strikes, he will not be allowed to proceed IFP in any civil

                                    -2-
action or appeal while he is incarcerated or detained in any

facility unless he is in imminent danger of serious physical

injury.   See 28 U.S.C. § 1915(g).

MOTION DENIED; APPEAL DISMISSED; SANCTIONS WARNING ISSUED.




                                -3-